Appeal from an order of the Domestic Relations Court of the City of Hew York (Family Court), County of Kings, dated April 6, 1939, directing appellant to pay eight dollars weekly, beginning April 8, 1939, for the support of the dependent named in the petition and the four youngest children, until further order of the court; and from a further order of said court dated the same day ordering and directing appellant, for a period of six months, to stay away from the home of his wife and children, to abstain from offensive conduct to his wife and children and to visit the children at a time and place designated by the probation officer assigned to the case. Orders affirmed. Ho opinion. Hagarty, Carswell, Adel and Taylor, JJ., concur; Lazansky, P. J., concurs for affirmance of order providing for support of dependents but votes to modify the order of protection by striking out that part which directs appellant to “ stay away from the home of the wife * * * at 327 2nd Street,” which is the established home of the family, and, as so modified, to affirm, being of opinion that article VI, section 18, of the Constitution of the State of New York does not empower the Domestic Relations Court to separate man and wife.